Morrison, C. J.:
The defendant was prosecuted by information, and convicted of violating Section 267 of the Penal Code, which reads as follows: "Every person who takes away any female under the age of eighteen years, from her father, mother, guardian, or other person having the legal charge of her person, without their consent, for the purpose of prostitution, is punishable by imprisonment in the State Prison, not exceeding five years, and a fine not exceeding one thousand dollars.”
The evidence shows that one Rebecca Sproul, a female between sixteen and seventeen years of age, was placed by her father in the employ of one Coleman, in the City of Sacramento, and having remained in Coleman’s service for about one week, she left there without the consent or even the knowledge of her father. She then went to different places in the city, and slept in several houses, leacling a dissolute and immoral life, until she met the defendant, at the swimming baths in Sacramento. An improper intimacy at once commenced between the defendant and herself, and, at its beginning, he proposed that she should go into a house of prostitution, and support him out of the money made by her as an inmate of such a house. This arrangement was carried into effect, and the defendant took the girl, first, to a house of prostitution in Woodland, and afterwards to a house of the same character in Dixon.
The Court below instructed the jury to the effect that the father has by nature and by the law, the legal charge of the persons of his children until they arrive at the age of majority, and that if the defendant took Rebecca from said charge, for the purpose of prostitution, it was immaterial whether the defendant knew that she had a father living, and it was equally immaterial whether the act was done with or without her consent. This was correct. (The Queen v. Biswell, 2 Cox’r Cr. Cas. 279; Reg. v. Olifier, 10 id. 402.) When taken, the girl was in contemplation of law, in the charge of her father.
The statute was intended not only for the protection of females under a certain age from the wiles and machinations of bad men, but was also intended to protect the family from *480sorrow and disgrace. We find in the charge of the Court to the jury no error, and are of opinion that the evidence was amply sufficient to support the verdict of the jury.
Judgment and order affirmed.
Thornton, Mykeck, and McKee, JJ., concurred.